Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 6, 2016

                                        No. 04-15-00708-CR

                                         Max CASTILLO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR5751
                            Honorable Steve Hilbig, Judge Presiding


                           CORRECTED ORDER

        Appellant Max Castillo’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel sent copies of the brief and motion to withdraw to
Castillo and explained his rights to review the record, file a pro se brief, and file a pro se petition
for discretionary review if this court determines the appeal is frivolous. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014).

        Castillo is advised he has the right to review the appellate record to assist him in
preparing a pro se brief in response to the Anders brief filed by court-appointed counsel. If
appellant desires to exercise this right, he must file a written request for access to the record with
this court by April 18, 2016. The request must reference this appeal and be mailed to:

               Fourth Court of Appeals
               300 Dolorosa, Suite 3200
               San Antonio, Texas 78205

        If Castillo desires to file a pro se brief, we order he do so by May 18, 2016. If Castillo
timely requests access to the appellate record, the deadline to file appellant’s pro se brief will be
reset.
        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
a motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court